Title: From Alexander Hamilton to George Ingersoll, 29 May 1799
From: Hamilton, Alexander
To: Ingersoll, George


          
            Sir,
            New York May 29, 1799
          
          I have just received your two letters of the 20th. and 23 of May instant.
          According to your statement of the affair of Corporal Wilson, there is nothing which the good of the service did not require and which military discipline will not warrant. Yet it would be now premature in me to give a definitive opinion. And it must be regretted, that for the sake of humanity that an affair accident of this kind should have been rendered necessary occurred.
          Major Hoops has informed me that the Corporal was here. I believe that In point of regularity I must order him to be brought before a Court Martial. His acquittal there, which may be expected, will be a complete bar to any civil prosecution. Indeed, though and no attempt must be made to avoid civil process, yet should it take place, it will doubtless to be proper to —— Submit immediately to the Tribunals of the u states, whether the important question, whether an accident of this kind, between members persons of the army in the course of military service is cognizable by the Civil Courts. Send down without delay the two of the most intelligent of those and faithful of those who were present when the man was shot to attest the circumstances
          You will learn from a General order of to day that The Officers who command at the several garrisons are thought incompetent of their own authority to: direct the holding of General Courts-Martial and consequently that all pend— sentences are deemed nullities. Corporal Wilson will of course pass through a trial here, And you will also without delay send to this City under a small but sufficient guard such prisoners at your post as are proper subjects of a General Court Martial including such on whom sentences have been passed which have not been executed.
          With con
        